On Rehearing
In his application for rehearing counsel for appellant argues that we misinterpreted, the record in concluding that the court excluded the answer of appellant’s witness. Pete Davis to the question, “After this ac *55cident happened, occurred, he discharged you, didn’t he?,” which question was propounded to Davis on cross-examination.
To insure a full review of this point we excerpt the following from the record in this connection:
“Q. You were employed by Mr. Simpson here to drive that taxi, weren’t you? A. Yes sir.
“Q. You were his employee? A. Yes sir.
“Q. And was acting then ? A. Yes sir.
“Q. As his driver in the usual course of business? A. Yes sir.
“Q. Are you employed by him now? A. No sir.
“Q. After this accident happened, occurred, he discharged you, didn’t he ?
“Mr. Page: Now, we object.
“The Court: I overruled the objection.
“Mr. Page: We except.
“A. He discharged me the next day, or I quit and called him to come and get the car.
“Q. Discharged you the next day. All right.
“Mr. Page: We move to exclude that from the jury Your Honor.
“The Court: Gentlemen of the jury I’ll exclude that statement from your consideration.
“Mr. Jones: We reserve an exception. That’s all.”
It is counsel’s contention that the court’s statement, “Gentlemen of the jury I’ll exclude that statement from your consideration,” related only to the partial repetition of the witness’ answer by appellee’s counsel, and not to the statement of the witness.
We cannot accord to this view. The record shows that appellee’s counsel’s utterance was a partial repetition of the answer of the witness. The intonation in which the words were spoken would of course be highly significant in determining whether the utterance was a statement or a question. We have only the written record before us. It is the writer’s opinion that the record shows counsel’s words in the form of a question. This being so the court’s admonition to the jury excluding “that statement,” we think, must be deemed to refer to the witness’ answer.
My associates do not agree with this view, but are of the opinion that the appellant has not carried its burden of clearly showing error because of the state of the record.
Counsel for appellant further contend for error in our conclusions that the answers of the witness Emmons were substantially within the predicate established during the cross-examination of the witness Pete Davis.
In support of this argument counsel m his brief asserts: “The court in its opinion has quoted verbatim the predicates as to the witness Emmons on pages 68 and 69 of the transcript. The court has also quoted verbatim the answers of the witness shown on page 73 but has failed to make any mention and has completely passed over the answers of the witness Emmons shown on page 72, the answers on page 72 being the very heart of appellant’s contention.”
We omitted the material on page 72 in the interest of brevity because in our opinion no reviewable point arises from the questions, answers, and rulings appearing on page 72. We are still of that opinion. However, earnest and able counsel requests that we extend this opinion to include this material, and we are glad to comply.
One line of a question appears on page 71, part of the question being carried over to page 72. The remainder of the following excerpt appears on page 72, except for the objection by appellant’s counsel, the sustaining of the objection, and the exception reserved by appellant’s counsel appearing at the conclusion of the excerpt. These three matters appear at the top of page 73. These small additional matters, not appearing on *56page 72 of the record are included to lend clarity to the excerpt, which is as follows:
“Mr. Jones: Well just tell me what he said to you as to how it happened ? A. He said he carried those boys that was in—
“Mr. Page: I object, Your Honor.
“The Court: I sustain the objection Mr. Bob you have got to put your question on the predicate you laid there.
“Mr. Jones: That’s what I tried to do, Your Honor, I’ll ask you this, he stated in that conversation that he stopped that car at the forks of the road there where Mr. Ward was hurt, to let Mr. Ward get out of that car to go home and when he stopped the car that Ward got out, opened the door and got out and reached for his jug of liquor.
“Mr. Page: I object, Your Plonor, that’s not the predicate he laid.
“The Court: Yes it is, go ahead.
“Mr. Jones: I think it is if the Court please.
“The Court: Substantially that, go ahead.
“Q. When Ward got out that he reached back for his jug of liquor and that Ward and John Cunningham got in a tussle about the jug of liquor, that he got tired of it and started his car and knocked him down.
“Mr. Page: I object.
“The Court: I overrule the objection.
“Mr. Page: We reserve an exception.
“Q. Substantially did he tell you that? A. He told me that they had the whiskey in the car and John wanted a drink before Ward taken it off, Ward had hold of it and John had a hold of it, that he’d fooled with them till he got tired of it and he’d come back to town. Said when he pulled off he heard someone holler and he got up went backward and Ward was laying there hurt.
“Mr. Page: I object to him, he’ll have to answer the question — he is stating something else.
“Mr. Jones : That was substantially what I asked him.
“The Court: I exclude his testimony there given the last time from the last statement there from the jury.
“Mr. Jones: We except.
“Q. Did he state to you substantially that he got out, that Ward got out of the car and that Mr. Cunningham and Ward got in a tussle over that liquor and he pulled off and he heard him holler and looked back and he was hurt? A. Well, he didn’t say.
“Mr. Page: I object, he’s asking something else.
“The Court: I sustain the objection.
“Mr. Jones: We reserve an exception.”'
It is to be noted that appellant’s objection was sustained to the first question.
If the court’s statement “Substantially that, go ahead” made in response to the second question be considered a ruling adverse to appellant, no exception was reserved to the ruling.
The third question was not answered' until another question was intei'posed, and the answer finally elicited was excluded on appellant’s motion, to which appellee excepted.
The last question was answered before-the objection was intei-posed, though the court did sustain the objection tardily intei'posed, to which ruling appellee reserved an exception.
The above obsexwations as to the state of the record on page 72 we think sufficiently ilhistrate our views as to its immateriality and reasons of omitting it from our original, opinion.
Application denied.